No opinion. See memorandum on settlement of order. Memorandum for settlement of order: First. A reference will not be ordered as to insurance premiums, as those only can be allowed which the record before us.shows were paid; second, as to such amounts, we understand Mr. Zabriskie’s statement to be correct; third, in respect to the $90,000, the order will be in accordance with the suggestions in Mr. Hoadley’s proposed order; fourth, adopting such course as to the $90,000, there would seem to be no occasion for striking out from the adjudication designated “tenth,” “that the said $100,000 and interest thereon were paid on the 6th day of March, 1894,” but it should be modified b^ adjudging that said legacy was not fully paid on the 6th day of March, 1894.